Dismissed and Memorandum Opinion filed October 25, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00628-CV

                  IN THE INTEREST OF G.E.M., A CHILD


                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-13128

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed May 4, 2016. The notice of appeal
was filed August 8, 2016. To date, our records show that appellant has not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs); Tex.
Gov’t Code Ann. § 51.207.

      On September 22, 2016, this court ordered appellant to pay the appellate filing
fee on or before October 7, 2016, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action within
specified time).


                                       PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




                                         2